Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 6, and 8 – 26 are allowable over prior art of record. 
Regarding claims 1 – 6, 8 – 14, 22, and 23, the prior art of record failed to teach,  alone or in combination, a communication apparatus comprising circuitry configured to implement a control unit that changes, for each of beam groups, setting of scanning for resetting communication with an apparatus, the communication being performed by using a directional beam, the scanning being performed by using the directional beam, the beam groups each including a plurality of the directional beams, the control unit performing allocation of resources to the plurality of beam groups at one time. wherein the control unit performs the resetting in order of beam groups having a smaller number of the directional beams as claimed in independent claim 1 and similarly claimed in independent claims 11, 22 and 23. Therefore, claims 1 – 6, 8 – 14, 22, and 23 are novel and non-obvious over prior art of record.
Regarding claims 15 – 18, 24, and 26, the prior art of record flailed to teach, alone or in combination, a communication apparatus comprising circuitry configured to implement a control unit that changes, for each of beam groups, setting of scanning for resetting communication with an apparatus, the communication being performed by using a directional 6Application No. 16/635,576 Attorney Docket No. 13570US01 Reply to Office Action of June 9, 2021 beam, the scanning being performed by using the directional  the control unit selecting, in the resetting, on a basis of a request from the apparatus, use of a beam group including a directional beam in a direction excluding a direction near the directional beam used for the communication with the apparatus before the resetting or use of a beam group including a directional beam in the direction near the directional beam used for the communication with the apparatus before the resetting as claimed in independent claims 15 and similarly claimed in independent claims 18, 24 and 25. Therefore claims 15 – 18, 24 and 25 are novel and nonobvious over prior art of record.
Regarding claim 19 – 21 and 26, the prior art of record failed to teach, alone or in combination, a communication apparatus comprising circuitry configured to implement a control unit that performs setting of scanning for resetting communication with an apparatus, the communication being performed by using a directional beam, the scanning being performed by using the directional beam, the control unit performing, at one time, allocation of a resource to a beam group including a plurality of the directional beams and allocation of a resource for grasping a channel state of the communication performed by using the directional beam after the resetting as claimed in independent claim 19 and similarly claimed in independent claim 26. Therefore, claims 19 – 21 and 26a are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633